Case: 19-40726      Document: 00515248754         Page: 1    Date Filed: 12/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 19-40726                            FILED
                                  Summary Calendar                  December 26, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
ASHLEY B. WOMACK,

              Plaintiff - Appellee

v.

RUSTIN P. WRIGHT,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CV-567


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Rustin Wright appeals the district court’s order remanding this case,
originally a family law case, back to the state court for want of federal
jurisdiction. For starters, we note that we lack jurisdiction to address any of
the grounds Wright raises save and except his argument that 28 U.S.C. § 1443
provides a ground for removal. 28 U.S.C. § 1447(d); Dunn v. Miller, 695 F.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40726       Document: 00515248754    Page: 2   Date Filed: 12/26/2019



                                   No. 19-40726
App’x 799, 800 (5th Cir. 2017).       Accordingly, we address only the § 1443
arguments and dismiss the remainder for want of jurisdiction.
         As to § 1443, we concur with the district court’s analysis that this case
does not meet the standards of that statute, which is grounded in racial
equality. See Georgia v. Rachel, 384 U.S. 780 (1966); see also Dunn, 695 F.
App’x at 800 (collecting cases). Accordingly, we AFFIRM the district court’s §
1443 determination for essentially the same reasons stated by the district
court.
         AFFIRMED in part; DISMISSED in part.




                                         2